[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE (#182)
In this case the plaintiff is seeking money damages based on alleged violations of the vexatious suit statute.
The complaint alleges in the first and second counts that the defendant Mary Bohonnon "commenced and presented without probable cause and with malice a civil suit" against the plaintiff. The allegation with respect to the defendant R. William Bohonnon is that he "aided and abetted the defendant Mary W. Bohonnon with regard to that case."
Before the court is the defendants' motion to strike the first and second counts as they apply to R. William Bohonnon on the ground that the allegations fail to state a cause of action against him.
While the allegations directed at the defendant R. William Bohonnon could be made more specific, the court feels that they are adequate to defeat this motion. See Restatement, (Second) Torts, 674 and 653, comment F.
The motion to strike is denied.
William L. Hadden, Jr., Judge